Citation Nr: 1635044	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to a service-connected disability. 

2.  Entitlement to service connection for hypertension, to include as due to a service-connected disability. 

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to a service-connected disability. 

4.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression, to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1976.  He also had unverified periods of service in the Reserves.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

In February 2013 the Board remanded these claims for VA to verify the Veteran's service in the Reserves.  The Veteran had reported service from June 1977 to June 1978; he served in the 119th Infantry Unit located at 813 East 14th Street, Roanoke Rapids, North Carolina, 27870; a VA Form 3101 indicates the Veteran had Reserve service between May 1976 and September 1976; service personnel records indicate that the Veteran was discharged by the Air Force on September 30, 1976 and by the Army on June 11, 1978.  On remand, the RO was specifically asked to attempt to verify the dates and type of the Veteran's service in the Air Force and Army Reserve from all appropriate sources and to obtain complete copies of the Veteran's treatment records, and personnel records, for any Reserve service.  All attempts to secure such evidence were to be documented in the Veteran's record by the RO.  In a July 2016 letter to VA, the Veteran's attorney points out that pursuant to the February 2013 Board remand the RO had not obtained the Veteran's Air Force Reserve service treatment records, and there was no indication in the supplemental statement of the case evidence inventory list that such records were obtained or that an attempt was made and VA was unable to locate the records.

In addition, the RO was to obtain outstanding VA treatment records from the Durham VA Medical Center (VAMC) dated since 1993, as a March 2007 mental health record from this facility reported the Veteran had been receiving VA care from the facility since 1993, and dated prior to September 8, 2004, and since January 2009.  Treatment records from the VAMC in Richmond were also to be obtained.  The RO was specifically asked to make another attempt to procure copies of all records from the Durham VAMC dated from 1993 through September 8, 2004, and since 2009; and all pertinent treatment records from the Richmond VAMC since August 2011.  Attempts to secure such evidence were to be documented in the Veteran's record by the RO.  

While some actions have been undertaken to obtain the evidence above, such efforts have not been productive of the evidence being associated with the Veteran's record or any such attempts being documented in the record.  Thus, there has not been substantial compliance with the Board's remand orders, and this must be rectified.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to verify the dates and type of the Veteran's service in the Air Force and Army Reserves from all appropriate sources.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, must also be obtained for any Reserve service.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  The RO must attempt to procure copies records from the Durham VAMC dated from 1993 through September 8, 2004, and since 2009; and all pertinent treatment records from the Richmond VAMC since August 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If any VA treatment records are in a retired or archived status, efforts must be made to acquire the records.  If, after making reasonable efforts to obtain the above records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  
No action is required by the Veteran until he receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




